Citation Nr: 0812905	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-09 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 

2.  Entitlement to service connection for a cervical 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to February 
2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral knee and cervical disorders. 

The veteran testified before the Board sitting at the RO in 
February 2008.  A transcript of the hearing is associated 
with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must also review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006),

In this case, there is no evidence in the file that the 
veteran was provided the required notice.  

The most recent examination was performed in August 2004, six 
months prior to the veteran's retirement from active service.  
Although the examiner noted the veteran's reports of chronic 
knee and neck pain, the examiner did not identify pathology 
for the pain and did not diagnose any chronic disorders.  
Nine days later, the veteran completed a military medical 
history questionnaire in which he denied any recurrent back 
pain, swollen or painful joints, or knee trouble but also 
indicated that he intended to seek VA benefits for neck and 
back pain.  

In the February 2008 Board hearing, the veteran stated that 
he had not received any examination or treatment for knee and 
neck pain since 2004.  However, he stated that the frequency 
and severity of the pain had become more severe.  Service 
medical records showed that the veteran served as an Army 
paratrooper.  He was treated on one occasion after a 
parachute jump for neck pain and was diagnosed with a 
hyperflexion injury and early degenerative disc disease.  The 
veteran was also treated on two occasions for persistent knee 
pain without specific injury and was diagnosed with 
retropatella pain syndrome.  

VA must provide a  medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  Although no disability was found on the last 
examination, the veteran is competent to report that he 
experiences more frequent and severe episodes of neck and 
knee pain.  The most recent examination is four years old and 
is no longer sufficient to evaluate the veteran's current 
symptoms.  The veteran's military duties and treatment for 
cervical and knee disorders in service established that he 
experienced some neck and knee trauma in service and that his 
current symptoms may be related to those activities in 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of 
the evidence not of record that is 
necessary to substantiate all five 
elements of a claim for service 
connection and notice of what evidence VA 
will seek to provide and the claimant is 
expected to provide.  The notice must ask 
the claimant to provide any evidence in 
his possession that pertains to the 
claim.  

2.  Schedule the veteran for an 
examination of his symptoms of cervical 
and bilateral knee pain by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
of the veteran's cervical and knee pain, 
set forth all diagnoses and provide an 
opinion whether any disability of either 
knee and the neck is at least as likely 
as not (50 percent or greater 
possibility) related to treatment for a 
cervical hyperflexion, retropatellar pain 
syndrome, repetitive joint stress from 
duties as a paratrooper, or any other 
aspect of service.  

3.  Then, readjudicate the claim for 
service connection for bilateral knee and 
cervical disorders.  If the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



